Citation Nr: 0725526	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to service connection for a right elbow 
condition.

3.  Entitlement to service connection for a right inner thigh 
scar.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a broken nose, and if so, whether the reopened 
claim should be granted.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a hysterectomy, and if so, whether the reopened 
claim should be granted.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
disorder manifested by right knee pain, and if so, whether 
the reopened claim should be granted.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bronchial condition, also claimed as asthma, and if so, 
whether the reopened claim should be granted.

8.  Entitlement to an increased evaluation for a right foot 
bunion deformity with sesamoiditis, currently rated as 10 
percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
April 1984, from December 1990 to September 1991, and from 
September 2001 to September 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
service connection for MS, a right elbow condition, and a 
right inner thigh scar as well as an increased evaluation for 
the veteran's service-connected right foot disorder.  This 
determination also declined the veteran's application seeking 
to reopen previously denied claims of entitlement to service 
connection for a bronchial condition, also claimed as asthma, 
residuals of a hysterectomy, a disorder manifested by right 
knee pain, and residuals of a broken nose.

The issues of service connection for a right inner thigh scar 
and an increased evaluation for the veteran's right foot 
bunion deformity with sesamoiditis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  MS did not have it's onset during a period of active 
service or become manifest to a degree of 10 percent or more 
within 7 years of the veteran's separation from service in 
September 1991; clearly and unmistakable evidence shows that 
MS preexisted the veteran's last period of active service and 
was not aggravated during that service.

2.  A right elbow disorder did not have it's onset during a 
period of active service; clear and unmistakable evidence 
shows that a right elbow condition preexisted the veteran's 
last period of active service and was not aggravated during 
that service.  

3.  There is no showing that the veteran has existing 
residuals attributable to a broken nose as the result of any 
event in service. 

4.  A hysterectomy did not have it's onset during a period of 
active service; clear and unmistakable evidence shows that 
the veteran's hysterectomy preexisted the veteran's last two 
periods of active service and was not aggravated during that 
service.  

5.  A disorder manifested by right knee pain treated during 
the veteran's initial period of service was acute and 
transitory and resolved prior to her service separation; 
clear and unmistakable evidence shows that the veteran's 
current right knee disabilities were manifested many years 
following the veteran's second period of service and were not 
aggravated during her latter period of service.  

6.  The medical evidence of record does not establish the 
existence of chronic bronchitis attributable to service, or 
currently.



CONCLUSIONS OF LAW

1.  MS was not incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2002).

2.  A right elbow condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2002).

3.  Residuals of a broken nose were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.306 (2002).

4.  A hysterectomy was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2002).

5.  A right knee disorder manifested by pain was not incurred 
in or aggravated by active service, nor may right knee 
osteoarthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2002).

6.  A bronchial condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004, February 
2005, and March 2005; a rating decision in November 2005; and 
a statement of the case in September 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the veteran is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the veteran had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA 
has satisfied its duty to notify the veteran and had 
satisfied that duty prior to the final adjudication in the 
September 2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service connection for MS and a right elbow condition

In statements on file, that veteran argues that she has MS 
and a right elbow condition and that these conditions 
originated in service or are otherwise the result of her 
multiple periods of active duty.  The veteran maintains that 
the initial symptoms of her currently diagnosed MS were 
manifested during or approximate to her period of active duty 
in 1991 when she experienced tingling in her legs, which 
subsided for several years thereafter with her relocation to 
Florida in December 1991.  She maintains that this tingling 
sensation returned several years later for awhile and finally 
returned permanently in 1999.   She contends that she injured 
her right elbow during her initial period of active duty 
after falling down a flight of stairs.  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303. In addition, certain chronic disease, including 
multiple sclerosis, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within a prescribed period of time following separation from 
active duty even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In the case of 
multiple sclerosis, this disorder must have become manifest 
to a degree of 10 percent or more within 7 years of the date 
of separation from service.  38 C.F.R. § 3.307(a) (3).

Here none of the contemporaneous service medical records for 
the veteran's initial period of service show complaints and 
or findings suggestive of MS.  These records do show that in 
December 1983 the veteran did present to a service department 
treatment facility with complaints of right elbow pain with 
no history of trauma.  Probable tendonitis was the diagnosis.  
The veteran thereafter underwent an extended period of 
physical therapy for continued complaints of right elbow pain 
and clinical findings of tenderness over the right lateral 
epicondyle of unknown etiology.  She was discharged from 
physical therapy in late January 1984 with a diagnostic 
assessment of unresolved right elbow pain. 

The veteran's service medical records compiled during for her 
second period of active duty  are also negative for 
documented complaints and/or findings suggestive of MS or for 
any further complaints or clinical findings referable to the 
veteran's right elbow.  

In September 1996 the veteran was provided evaluation and 
treatment for right elbow complaints by her private 
physician, Dr. T.I.M.  It was noted at that time that the 
veteran started experiencing some difficulty in the right 
elbow in October 1994 and had been previously treated by 
another physician for a diagnosis of lateral epicondylitis.  
It was further noted that in April 1996 the veteran underwent 
a debridement and repair of the extensor tendon and partial 
ostectomy.  On follow-up evaluation in April 1997, chronic 
right elbow lateral epicondylitis with a prominent ridge of 
bone was diagnosed. There is no showing of history, 
complaints, or findings of MS within the seven year period 
immediately following the veteran's discharge from her second 
period of service in September 1991. Medical documentation 
reflecting clinical findings suggestive of MS is not shown 
until December 1999 when the veteran was evaluated by Dr. 
G.J.P. for complaints of right lower extremity burning 
numbness, which the veteran reported had been going on for 
about two months. The veteran described a burning dysesthesia 
involving the entire limb and reported that her leg is 
fatiguing on her and gives out.  Following physical 
examination, Dr. P. noted as a diagnostic impression that the 
veteran had a dramatic presentation and odd sensory 
disturbance and recommended further diagnostic testing.  
Follow-up testing to include a brain MRI scan was noted in 
January 2000 to disclose deep white matter abnormalities 
involving the corpus callosum, the basal ganglia, and the 
brain stem suggestive of some type of inflammatory disease of 
the central nervous system.  A subsequent diagnosis of MS was 
established at some time prior to May 2000.

The initial manifestations of the veteran's right elbow 
epicondylitis and MS approximately five and nine years 
respectively from the veteran period of service ending in 
September 1991, are too remote in time from that period of 
service or her earlier service to support the claim that 
these conditions are related to service, on a direct or on a 
presumptive basis in the case of the veteran's MS, absent 
objective evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Such evidence has not been presented.

In this case, absent from the record is competent evidence 
attributing the onset of the veteran's current right elbow 
disorder and/or MS to the veteran's periods of service or any 
event thereof.  No medical professional provides findings or 
opinions to that effect, and the record does not reflect that 
the veteran has the requisite medical background or training 
so as to render competent her opinions as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

Having established that the veteran's right elbow disorder 
and MS were antecedent to her last period of active duty, the 
question remains as to whether these disorders were 
aggravated by that service.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). It is the Secretary's burden to rebut the 
presumption of in-service aggravation. See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 
Temporary or intermitting flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted 
with symptoms has worsened. Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence in 
the form of medical opinion establishing the existence of a 
right elbow disorder and MS prior to the veteran's service 
entrance in September 2001. 

With regard to aggravation, see 38 C.F.R. § 3.306(a), there's 
no evidence of any increase in the severity of the veteran's 
right elbow during her most recent period of service either 
by verbal complaint or objective medical findings.  When 
examined by VA in November 2005, the veteran denied any 
current swelling in her right elbow and reported that it 
hurts only on an intermittent basis with weather changes.  
She added that while she cannot lift any considerable weight 
due to her elbow condition there is no effect on activities 
of daily living. 

Although the veteran contends that she has a right elbow 
disorder attributable to service, she has neither submitted 
nor identified evidence supporting her contention to include 
evidence that her right elbow disorder was aggravated during 
her latter period of service.  The lack of probative medical 
evidence in the veteran's chronological; service medical 
records for her most recent period of service and the post 
service medical examination provided by VA immediately 
subsequent to her last period of service supports the 
conclusion there was no increase in severity of the veteran's 
right elbow disorder as a result of her last period of 
service.
 
As the veteran's right elbow disorder did not have its onset 
in service, is shown to have preexisted her last period of 
service, and is not show to have undergone an increase in 
severity during that period of service, the claim for a right 
elbow disorder must be denied.     
 
Again looking to the veteran's service medical records for 
her last period of service and her VA neurological 
examination in August 2005, the Board is led to conclude that 
the veteran's MS underwent no worsening of that condition 
during that period of service beyond the natural progress of 
that disorder.  Here we note that a service department 
medical board evaluation in February 2004 found that the 
veteran had normal strength in all four extremities except 
for the right hip, which was weak due to a recent operation 
unrelated to her MS.  She was described as being in a stable 
condition in relation to her clinical status at that time and 
noted to be on medications appropriate to her diagnosis.  In 
July 2004 her neurological functions were noted to have 
remained stable and while she demonstrated asymmetric 
papillary response, her cranial nerves were otherwise normal.  
Furthermore, motor system examination was normal for tone, 
power, and coordination and sensory examination was 
essentially normal except for patches of numbness on the 
right side of the body.  When examined by VA in August 2005, 
there was no muscle atrophy on motor examination and no 
involuntary movements.  On sensory examination, she was 
intact to pinprick, vibration, and position sense.  The 
examiner further noted in comparing a recent MRI done in 
December 2004 with one taking in January 2000 that white 
matter lesions scattered throughout her brain in a pattern 
compatible with a history of MS showed only mild progression.

After considering the evidence pertaining to the nature and 
severity of the veteran's MS prior to her last period of 
service, during that service, and after that service, the 
Board finds that the veteran's MS did not undergo any 
increase in severity during her last period of service beyond 
that due to the natural progress of the disease  

As the veteran's MS did not have its onset in service, is 
shown to have preexisted her last period of service, and is 
not show to have undergone an increase in severity during 
that period of service beyond the natural progress of that 
disease, the claim for MS must also be denied.     


Whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for a 
bronchial condition, also claimed as asthma, residuals of a 
hysterectomy, a disorder manifested by right knee pain and 
residuals of a broken nose, and, if so, whether the reopened 
claims should be granted.


Criteria for Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities, less special provisions 
regarding clear and unmistakable error. 38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996), the Court held that 38 U.S.C. § 7104 "means 
that the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find. What the regional office may have 
determined in this regard is irrelevant.  Section 7104 does 
not vary the Board's jurisdiction according to how the 
regional office ruled." Barnett, 83 F.3d at 1383.

New and material evidence for purposes of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an established fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim. Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Subsequent to the RO rating decisions dated in October 1984 
and February 1997 denying the veteran service connection for 
knee disorders and residuals of a hysterectomy, bronchial 
problems, and a fractured nose, respectively, service medical 
records from the veteran's last period of service have been 
associated with her claims file.   These records have not 
previously been considered by the RO and bear directly on the 
question of whether the veteran has bronchial problems, 
residual of a hysterectomy, right knee pain, and/or a broken 
nose attributable to service.  As such, the newly received 
evidence, relating to an unestablished fact, i.e. evidence or 
non-evidence of the disorders claimed during the veteran's 
service to include her last period of service, must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Having determined that new and material 
evidence has been submitted; the veteran's previously denied 
claims for service connection for bronchial problems, 
residual of a hysterectomy, right knee pain, and a broken 
nose is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The veteran's claims must now be addressed on the merits in 
light of all the evidence of record.  

Service connection for a disorder manifested by right knee 
pain, residuals of a hysterectomy, bronchial problems, and a 
fractured nose


In hearing statements on file, the veteran essentially argues 
that she has a current right knee condition, residuals of a 
hysterectomy, bronchial problems, and a fractured nose and 
that these disorders originated in service or are otherwise 
the result of her periods of active duty.

Here none of the contemporaneous service medical records 
associated with the veteran's initial period of active duty 
show complaints and/or findings referable to 
a hysterectomy, bronchial problems, and/or a fractured nose.  
These records do show that veteran was evaluated and treated 
for complaints of right knee pain in May 1982.  Physical 
examination revealed right knee tenderness with no swelling.  
An x-ray of the right knee showed no significant 
abnormalities.  Musculoskeletal pain was diagnosed.  In 
February 1983 the veteran presented with complaints of pain 
in the lateral aspect of the right knee, especially on 
standing.  Following physical examination, bilateral loose 
knee ligaments was the diagnostic assessment.    She was 
thereafter evaluated and treated in March 1983 for right knee 
muscle spasms and in April 1983 for a three year history of 
right knee pain.  On this latter occasion, patellofemoral 
symptoms was the diagnostic impression.  Recurring right knee 
pain with no objective findings was noted in June 1983.  
While the veteran's December 1983 medical examination for 
service separation found no abnormalities on clinical 
evaluation of her lower extremities, she presented to a 
service department treatment facility in January 1984 with 
further complaints of knee pain.  Following physical 
examination, bilateral maltracking patella with 
chondromalacia was diagnosed. When seen for right knee 
complaints in March 1984, the veteran was again 
diagnostically assessed as having chondromalacia.

On her initial post service VA examination in August 1984, 
both knees were found to be within normal limits with no 
evidence of swelling, tenderness, effusion, laxity, 
instability or crepitus. History of bilateral knee pain was 
the diagnosis.  When examined by VA in October 1989.   It was 
noted that the veteran had been hospitalized at a private 
medical facility in March 1988 where a diagnosis of leiomyoma 
of the uterus was made and a hysterectomy was performed.

The contemporaneous service medical records compiled during 
the veteran second period of active duty shows that in April 
1991 the veteran presented to a service department treatment 
facility with a harsh productive cough.  Physical examination 
revealed coarse breath sounds with no rales or rhonchi 
present.  A chest x-ray was negative.  Bronchitis was the 
diagnostic assessment.  On her subsequent June 1991 medical 
examination for service separation, a clinical evaluation of 
the veteran, to include her lungs and chest, found no 
abnormalities.  When seen for complaints of chest congestion 
complicated by bronchitis in late June 1991, questionable 
bronchitis was assessed 

Following this period of service, the veteran was examined by 
a private physician in February 1995 for a prolonged history 
of respiratory problems.  She informed this physician that 
she has had episodes of bronchitis since at least 1984.  Her 
chest on physical examination was clear to auscultation and 
percussion.  Palpation was unremarkable.  Possible 
bronchiectasis - rule out sarcoidosis, immunoglobulin 
deficiency, allergic bronchopulmonary aspergillosis, previous 
infections including whooping cough, cilia disorder, foreign 
body obstruction or chronic hypersensitivity pneumonitis was 
the pertinent diagnostic assessment.  Pulmonary function 
tests in February 1995 suggested a small airway disease.  
Probable asthmatic bronchitis was diagnosed.  In May 1995 the 
veteran was hospitalized at a private medical facility for 
complaints referable to her right knee.  Right knee 
osteoarthritic change was diagnosed and the veteran underwent 
arthroscopy with debridement. In August 1998 the veteran was 
noted by her private physician to have had the insidious 
onset of right knee pain approximately two and a half weeks 
to three weeks ago with no specific history of trauma.  
Following physical and radiological examination, possible 
torn right knee lateral meniscus was the diagnostic 
impression In May 2000 she was found to have a torn lateral 
meniscus of the right knee and underwent a right knee partial 
lateral meniscectomy and an arthroscopic chondroplasty..  

The contemporaneous service medical records compiled during 
the veteran's last period of service show that in November 
2001, September 2002, she was evaluated and treated for 
episodes of bronchitis.  It was noted in April 2003 that her 
bronchitis was presently being treated with Amoxicillin plus 
an expectorant.  At that time her lungs were clear to 
auscultation in all fields and there were no wheezes, rales, 
or rhonchi.  Clinic spirometry was within normal limits.  The 
bronchospastic cough was noted to be presently controlled by 
her private physician in June 2003.

On VA examination in November 2005, the veteran reported 
falling in 1982 and tearing ligaments in the right knee and 
having current intermittent knee pain.  The veteran reported 
that she had a hysterectomy, which was partially due to 
fibroids, menorrhagia, dysmenorrheal, and anemia and denied 
any residuals due to her hysterectomy.  She reported that she 
broke her nose during a fall in 1982.  Following examination, 
history of right knee arthroscopy with residual pain, status 
post hysterectomy for endometriosis and fibroids without 
residuals, and history of nasal fracture without residuals 
were the pertinent diagnoses.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establishes that 
a particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 U.S.C.A §§ 1110, 1131.

If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

A fractured nose

Here the medical records in its entirety to include the 
contemporaneous service medical records for all periods of 
the veteran's service are negative for any findings 
attributable to a fractured nose including injury stemming 
from a fall in 1982.  In essence the evidence of a current 
disability resulting from a fracture of the nose as well as 
evidence of a nexus between the veteran's claimed disability 
and her military service, is limited to the veteran's own 
statements.  This is not competent evidence of the claimed 
disability or of a nexus between the claimed disability and 
the veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet App. 492 (1992).   

In the absence of any identified nasal fracture, service 
connection may not be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Hysterectomy

The service medical records as well as the medical records 
compiled following the veteran's multiple periods of service 
show that the veteran's underwent a hysterectomy in March 
1988, approximately four years following her initial period 
of service.  This is too remote in time from service to 
support the claim that it is related to service absent 
objective evidence to the contrary See Maxson v. West, 12 
Vet. App. 453 (1999) aff'd 230 F.3d 1330 (Fed Cir 2000) 
(service incurrence ay be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.

Here absent from the record is competent evidence linking the 
veteran's hysterectomy to her period of service or any event 
to include treatment therein.  No medical professional 
provides findings or opinion to that effect and the record 
does not reflect that the veteran has the requisite medical 
background or training so as to render competent her opinion 
as the questions of medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With regard to aggravation, there is no evidence of any 
increase in severity of any residual condition reasonably 
related to this surgical procedure either by verbal complaint 
or objective medical findings during the veteran's latter two 
periods of military service.  Significantly on VA examination 
in November 2005, the veteran denied any residuals due to her 
hysterectomy and no residual were diagnosed.

As the veteran's hysterectomy is shown to have occurred many 
years following her initial period of active duty and 
preexisted her subsequent periods of active duty and not 
shown to have undergone aggravation of any related condition 
during those latter periods of service, the claim for service 
connection for a hysterectomy must be denied.   

Right knee pain

The veteran claims entitlement to service connection for 
right knee pain.  At the outset the Board notes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitutes a 
disability for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The 
service medical records compiled during the veteran's initial 
period of active duty show complaints of right knee pain and 
diagnostic assessments of chondromalacia.  However when 
examined by VA in August 1984 her right knee was found to be 
within normal limits with no evidence of any symptomatology 
to include crepitus.  

In essence, the objective clinical data fails to show any 
diagnosed right knee condition immediately prior to her 
service separation in 1984 or for many years thereafter.  
Thus despite the veteran's contentions to the contrary, we 
find that the isolated episodes in service of right knee pain 
and diagnoses of chondromalacia were acute and transitory and 
resolved before the veteran's discharge from that period of 
service.  Her current right knee disorders initially 
diagnosed as right knee osteoarthritic change in May 1995 and 
a tear of the right knee lateral meniscus thereafter in May 
2000, are of post service origin having had their onset 
several years after the veteran's second period of active 
duty and prior to her last period of active duty.

With regard to aggravation, there is no evidence of any 
increase in severity of the right knee condition either by 
verbal complaint or objective medical findings during the 
veteran's latter period of military service.  Significantly 
on VA examination in November 2005, the veteran described 
only intermittent knee pain.  Such findings support the 
conclusion that there was no increase in severity of the 
veteran's preexisting right knee condition during her most 
recent period of service.

Bronchial problems

A careful review of the veteran's service medical records 
indicates that the veteran was treated for an acute episode 
of bronchitis during her second period of service.  However 
on her medical examination for service separation from that 
period of service a clinical evaluation of her lungs 
essentially showed that the veteran episode of bronchitis had 
resolved.

Post service medical evidence of record, shows that the 
veteran was thereafter found in February 1995 to have 
pulmonary function test suggestive of small airway disease 
and asthmatic bronchitis was diagnosed.  

In sum, the medical evidence of record shows that the veteran 
had an acute episode of bronchitis during her second period 
of service that resolved.  Approximately four years 
subsequent to this period of service, she was diagnosed with 
asthmatic bronchitis and thereafter was evaluated and treated 
for episodes of bronchitis during her most recent period of 
service.  On her VA examination in November 2005, however, 
there is no diagnosis of bronchitis and spirometery on that 
examination was interpreted as normal.

In this case, viewing the evidentiary record in its entirety, 
the Board finds no medical evidence to show that the veteran 
is suffering from bronchitis of a chronic nature. A claim for 
service connection requires medical evidence showing that the 
veteran currently has the claimed disability. See Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. Under 38 
U.S.C.A. §§ 1110, 1131 it is essential that there be a 
current disability in order to establish service connection. 
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). Absent 
proof of a current disability, there can be no valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Accordingly, service connection for chronic bronchitis, is 
not warranted.

ORDER

Service connection for MS is denied.

Service connection for a right elbow condition is denied.

Service connection for residuals of a broken nose is denied.

Service connection for residuals of a hysterectomy is denied.

Service connection for a disorder manifested by right knee 
pain is denied.

Service connection for a bronchial condition, also claimed as 
asthma is denied


REMAND

The veteran is seeking an increased evaluation for her 
service-connected right foot bunion deformity with 
sesamoiditis. 

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).  VA 
also has a duty to notify veterans of certain procedural 
requirement regarding claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements require VA to notify a veteran of any 
evidence that is necessary to substantiate his claim, as well 
as the evidence VA will attempt to obtain and which evidence 
he is responsible for providing.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability, and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A review of the record fails to document that the veteran was 
provided with adequate complying notice with respect to his 
claims for increased evaluation for her service-connected 
disability.  While the veteran was furnished letters in 
February 2005 and March 2006 informing him of the information 
needed to establish service connection for various 
disabilities and to reopen her previously denied claims, she 
was not provided notice of the information and evidence 
necessary to substantiate her increased rating claim, or of 
what information and evidence were required of her, and what 
information and evidence would be obtained by VA.  On remand, 
the RO should provide corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) informing the veteran of the 
information and medical or lay evidence that is necessary to 
substantiate her claim for an increased evaluation for her 
service-connected right foot bunion deformity with 
sesamoiditis, to include an explanation as to which 
information and evidence, if any, that she is to provide to 
VA and which information and evidence, if any, that VA will 
attempt to obtain on her behalf.

The veteran is also seeking service connection for a right 
inner thigh scar.  The veteran's service medical records 
disclose that while hospitalized in October 2003 for a right 
total hip arthroplasty the veteran sustained an abrasion to 
the medial thigh when her skin stuck to the abduction pillow 
when it was removed.   When examined by VA in November 2005 
she was noted to have scarring that included a panty line 
scar measuring 6 cm by 1 mm and 9 cm by 1 cm.  Where as here, 
there is a reasonable possibility that a current condition is 
related to a residual of a condition experienced in service, 
a VA medical examination is necessary to make a decision on a 
claim.  See 38 C.F.R. § 3159 (c) (4); Horowitz v. Brown, 5 
Vet. App. 217 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. §§ 5102, 5103, 
5103, 5103A.  The letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to VA is 
necessary to substantiate the claims for 
an increased rating for her right foot 
bunion deformity with sesamoiditis.  The 
letter should also inform the veteran and 
her representative of what evidence is to 
be provided by the veteran and what 
evidence VA will attempt to obtain on 
behalf of veteran.  The veteran should 
also be told to submit any evidence that 
she has in her possession that pertains to 
the claims.

2.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of the panty line scar noted on 
VA examination in November 2005.  The 
claims file and a copy of this remand 
should be made available to the examiner 
in conjunction with this examination.  It 
is requested that the examiner obtain a 
detailed medical history.  Following the 
examination it is requested that the 
examiner render an opinion as to whether 
it is as likely as not (50 percent 
probability or greater) that the veteran 
has a panty line scar related to injury in 
service, specifically the abrasion 
sustained to her medial thigh in October 
2003.  A complete rationale for any 
opinion expressed should be included in 
the report. 

3.  Then, readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response, and then return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


